DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-19, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display substrate, comprising: a base substrate and a pixel unit; wherein the base substrate is light transmissive, and the pixel unit comprises a first light emitting structure and a second light emitting structure that are disposed in sequence along a direction distal from the base substrate; an orthographic projection region of the first light emitting structure on the base substrate at least partially overlapping an orthographic projection region of the second light emitting structure on the base substrate; and the first light emitting structure is configured to emit light towards a direction proximal to the base substrate, and the second light emitting structure is configured to emit light towards a direction distal from the base substrate; wherein the pixel unit further comprises: a first pixel circuit and a second pixel circuit; wherein the first pixel circuit is electrically connected to the first light emitting structure, and the second pixel circuit is electrically connected to the second light emitting structure; and wherein the first pixel circuit and the second pixel circuit are between the base substrate and the first light emitting structure.  The closest prior art Fleissner et al. (US 2016/0260791) discloses a base substrate and a pixel unit; wherein the base substrate is light transmissive, and the pixel unit comprises a first light emitting structure and a second light emitting structure that are disposed in sequence along a direction distal from the base substrate; an orthographic projection region of the first light emitting structure on the base substrate at least partially overlapping an orthographic projection region of the second light emitting structure on the base substrate; and the first light emitting structure is configured to emit light towards a direction proximal to the base substrate, and the second light emitting structure is configured to emit light towards a direction distal from the base substrate; wherein the pixel unit further comprises: a first pixel circuit and a second pixel circuit; wherein the first pixel circuit is electrically connected to the first light emitting structure, and the second pixel circuit is electrically connected to the second light emitting structure.  However, none of the cited prior art teach or suggest the limitation of wherein the first pixel circuit and the second pixel circuit are between the base substrate and the first light emitting structure.  The two different embodiment in Fleissner teach the state of the art.  In one embodiment the first and second pixel circuit is located between the first and second light emitting structures.  In another embodiment the first and second pixel circuits are located off to the side of the first and second light emitting structures, located in the same “layer”.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628